UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2012 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On January 24, 2012, Corpbanca held an extraordinary meeting of the board of directors.At the extraordinary meeting, Corpbanca appointed Mr. Fernando Massúas Chief Executive Officer effective February 6, 2012.On the same day, Mr. Massú resigned from his position as a memberof the Board of Directors. On January 25, 2012, Corpbanca issued a press release announcing the appointment of Mr. Massú as Chief Executive Officer and his resignation as a member of the Board of Directors.The press release is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Cristian Canales Palacios Name: Cristian Canales Palacios Title: Interim Chief Executive Officer Date: January 25, 2012 EXHIBIT INDEX Exhibit Description Press release announcing the appointment of Mr. Fernando Massú as Chief Executive Officer effective February 6, 2012 and his resignation as a member of the Board of Directors.
